Citation Nr: 0722734	
Decision Date: 07/25/07    Archive Date: 08/02/07

DOCKET NO.  02-16 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to February 
1968.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Roanoke, Virginia (RO).

This case was remanded by the Board in May 2004 for 
additional development.


FINDINGS OF FACT

1.  The veteran had active military service in the Republic 
of Vietnam.

2.  The medical evidence of record shows that a disorder 
incurred in or aggravated by military service contributed 
substantially or materially to cause the veteran's death.

3.  The claim for entitlement to Dependency and Indemnity 
Compensation (DIC) under 38 U.S.C.A. § 1318 is moot.


CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by service caused 
or contributed substantially or materially to cause the 
veteran's death.  38 U.S.C.A. §§ 1110, 1310, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.312 (2006).

2.  The claim for entitlement to DIC under 38 U.S.C.A. § 1318 
is dismissed.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 
3.22 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  VA has issued 
regulations implementing the VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2006).  Without deciding whether the 
notice and development requirements of the VCAA have been 
satisfied in the present case, this law does not preclude the 
Board from adjudicating the issue involving the appellant's 
claim for service connection for the cause of the veteran's 
death as the Board is taking action favorable to the 
appellant by granting service connection for the cause of the 
veteran's death.  As such, this decision poses no risk of 
prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. 
App. 412 (2004).

Service Connection for the Cause of the Veteran's Death

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

VA death benefits are payable to the surviving spouse of a 
veteran if the veteran died from a service-connected 
disability.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.5, 3.312 
(2006).  In order to establish service connection for the 
cause of the veteran's death, the evidence must show that a 
disability incurred in or aggravated by active service was 
the principal or contributory cause of death.  38 C.F.R. § 
3.312.

In order to constitute the principal cause of death the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  In order to be a contributory cause of 
death, it must be shown that the service-connected disability 
contributed substantially or materially to cause death; that 
it combined to cause death; or that it aided or lent 
assistance to the production of death.  It is not sufficient 
to show that the service-connected disorder casually shared 
in producing death, but rather it must be shown that there 
was a causal connection between the service-connected 
disability and the veteran's death.  38 C.F.R. § 3.312(b), 
(c).

An April 1995 VA medical discharge summary gave a diagnosis 
of insulin dependant diabetes mellitus.  The medical evidence 
of record shows that diabetes mellitus was consistently 
diagnosed from April 1995 and that the disorder was 
subsequently classified as diabetes mellitus type 2.

The veteran died in January 2001 at the age of 54.  The 
certificate of death reported the immediate cause of death 
was ventricular fibrillation and the underlying cause of 
death was myocardial infarction.  The appellant claims that 
the cause of the veteran's death was related to his active 
military service.

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 
3.307.  The following diseases are deemed associated with 
herbicide exposure, under VA law: chloracne or other acneform 
diseases consistent with chloracne, Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma and diabetes mellitus (Type 2).  38 U.S.C.A. 
§ 1116; 38 C.F.R. § 3.307(a)(6)(iii); 38 C.F.R. § 3.309.

In this case, the appellant's representative claims that the 
cause of the veteran's death was related to his diagnosed 
diabetes mellitus type 2, which was incurred in service, to 
include as the result of exposure to Agent Orange.  The 
evidence of record reveals that the veteran served in Vietnam 
during the Vietnam Era.  Under 38 U.S.C.A. § 1116(f), he is 
therefore presumed to have been exposed to herbicide agents, 
to include Agent Orange.  Accordingly, service connection for 
diabetes mellitus type 2 is warranted on a presumptive basis 
under the provisions of 38 C.F.R. § 3.309(e).

A March 2007 expert medical opinion stated that

[t]he veteran had a number of risk 
factors that are strongly associated with 
the development of [coronary artery 
disease] including type-2 diabetes, 
hypertension and smoking.  The [veteran] 
was, therefore, at a high risk of 
developing atherosclerotic coronary 
artery disease.  Diabetes could have 
aggravated the cause of his death.

In summary . . . smoking, hypertension 
and diabetes probably made a far greater 
contribution to the development of 
[coronary artery disease] in this 
veteran.

The March 2007 expert medical opinion is the only medical 
evidence of record that addresses the nexus between the cause 
of the veteran's death and his diabetes mellitus type 2.  The 
physician who wrote the report stated that the veteran's 
diabetes mellitus type 2 "could have aggravated the cause of 
his death."  As stated above, service connection for 
diabetes mellitus type 2 has been established on a 
presumptive basis.  Accordingly, applying the doctrine of 
reasonable doubt, the Board finds that a disorder incurred in 
or aggravated by military service contributed substantially 
or materially to cause the veteran's death.  Accordingly, 
service connection for the cause of the veteran's death is 
warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

DIC under 38 U.S.C.A. § 1318

DIC benefits are payable under certain circumstances if the 
veteran was in receipt of, or entitled to receive, 
compensation at the time of death for a service-connected 
disability that had been totally disabling for a specified 
period of time.  DIC benefits granted to a surviving spouse 
under 38 U.S.C.A. § 1318 would be paid "in the same manner as 
if the veteran's death were service connected."  38 U.S.C.A. 
§ 1318(a); 38 C.F.R. § 3.22.  The Board's grant of service 
connection for the cause of the veteran's death under the 
provisions of 38 U.S.C.A, § 1310 already recognizes that the 
death of the veteran is from a service-connected disability.

Due to the above Board decision granting service connection 
for the cause of the veteran's death under 38 U.S.C.A. § 
1310, any claim of entitlement to DIC under 38 U.S.C. § 1318 
would be rendered moot.  This is because DIC benefits granted 
to a surviving spouse under 38 U.S.C.A. § 1318 would be paid 
"in the same manner as if the veteran's death were service 
connected," whereas the Board's grant of service connection 
for the cause of the veteran's death under the provisions of 
38 U.S.C.A § 1310 already recognizes that the death of the 
veteran is from a service-connected disability.  The United 
States Court of Appeals for Veterans Claims has indicated 
that, only if an appellant's claim for service connection for 
the cause of the veteran's death is denied under 38 U.S.C.A. 
§ 1310, does VA have to also consider an appellant's DIC 
claim under the provisions of 38 U.S.C. § 1318.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000).  As such, the 
grant of service connection for the cause of the veteran's 
death under 38 U.S.C. § 1310, renders the claim of 
entitlement to DIC under 38 U.S.C. § 1318 moot, and this 
claim is dismissed.


ORDER

Service connection for the cause of the veteran's death is 
granted.

The claim of entitlement to Dependency and Indemnity 
Compensation under 38 U.S.C.A. § 1318 is dismissed.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


